Name: Commission Regulation (EEC) No 944/81 of 7 April 1981 introducing a countervailing charge on cucumbers originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/20 Official Journal of the European Communities 8 . 4 . 81 COMMISSION REGULATION (EEC) No 944/81 of 7 April 1981 introducing a countervailing charge on cucumbers originating in Spain markets or, in certain circumstances, on other markets ; whereas it is necessary to multiply the prices with the coefficients fixed in the first subparagraph of Article 1 (2 ) of Regulation (EEC) No 430/81 ; Whereas, for Spanish cucumbers, the entry price calculated in this way has remained at least 0-6 ECU below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these cucumbers ; Whereas if the system is to operate normally the entry price should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on their effective parity,  for other currencies , an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1367/80 (2), and in particular the first subparagraph of Article 27 (2) thereof, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0-6 ECU below the reference price for two consecutive market days , a countervailing charge must be intro ­ duced in respect of the exporting country concerned , save in exceptional circumstances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 430/81 of 19 February 1981 fixing the reference price for cucumbers for the 1981 marketing year (') fixed the reference price for products of Class 1 for the month of April 1981 at 73-58 ECU per 100 kilograms net ; Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all repre ­ sentative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Whereas , in accordance with Article 3 ( 1 ) of Regula ­ tion (EEC) No 21 18 /74 (4), as last amended by Regula ­ tion (EEC) No 668 /78 ('), the prices to be taken into consideration must be recorded on the representative HAS ADOPTED THIS REGULATION : Article 1 A countervailing charge of 1012 ECU per 100 kilo ­ grams net is applied to cucumbers (subheading 07.01 P I of the Common Customs Tariff) originating in Spain . (  ) OJ No L 118 , 20 . 5 . 1972, p . 1 . (2 ) OJ No L 140 , 5 . 6 . 1980 , p . 24 . Article 2 ( 3) OJ No L 47, 20 . 2 . 1981 , p . 25 . ft OJ No L 220 , 10 . 8 . 1974 , p . 20 . ft OJ No L 90 , 5 . 4 . 1978 , p . 5 . This Regulation shall enter into force on 9 April 1981 . 8 . 4 . 81 Official Journal of the European Communities No L 96/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 April 1981 . For the Commission Poul DALSAGER Member of the Commission